Per Curiam:

The chief law question argued in this case was determined adversely to the defendant in the case of The State v. Rose, 74 Kan. 262. The question was squarely presented, fully considered, and clearly decided. The case of The State, ex rel., v. Wilson, 30 Kan. 661, was distinguished and the conclusion reached that the statute in controversy contemplates that the forfeiture may be ascertained and declared in the quo warranto proceedings provided for. Notwithstanding the able argument of counsel for the defendant the court is satisfied with the decision in the Rose case, and declines to disturb it.
The commissioner’s findings having been attacked as unsupported by the evidence, the court has gone directly to the evidence taken by the commissioner, and upon the evidence finds that the defendant had full *94actual notice, aside from the matter of general reputation, of violations of the liquor law in specific bawdy-houses, and that he failed to notify the county attorney of the facts of'such violations, as the statute requires. Therefore he has forfeited his office, and the judgment of the court is that he be ousted.
The costs incident to the proceedings of the commissioner are divided between the defendant and the city of Hutchinson, the defendant in The State v. Hutchinson, post. The other costs follow the judgment.